Name: Commission Regulation (EC) No 1453/2000 of 3 July 2000 repealing Regulation (EC) No 411/96 on detailed rules of application as regards import licences for oats falling within CN code 10040000
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  international trade;  consumption;  plant product
 Date Published: nan

 Avis juridique important|32000R1453Commission Regulation (EC) No 1453/2000 of 3 July 2000 repealing Regulation (EC) No 411/96 on detailed rules of application as regards import licences for oats falling within CN code 10040000 Official Journal L 163 , 04/07/2000 P. 0027 - 0027Commission Regulation (EC) No 1453/2000of 3 July 2000repealing Regulation (EC) No 411/96 on detailed rules of application as regards import licences for oats falling within CN code 1004 00 00THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV.6 consequent upon the accession of Austria, Finland and Sweden to the European Union(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 411/96(2), pursuant to the provisions of the Agreement concerning the conclusion of negotiations between the Community and Australia under GATT Article XXIV.6, laid down the conditions governing the issue of import licences for 21000 tonnes of oats falling within CN code 1004 00 00, having a minimum specific weight of 55 kg/hl, a maximum moisture content of 12 % and a maximum content of grains of cereals other than oats of 2 % eligible for an import duty of EUR 89 per tonne.(2) From 1 July 2000 the import duty for oats falling within CN code 1004 00 00 is EUR 89 per tonne. As a result, imports of oats within the quota and outside the quota will be subject to the same amount of import duty. As of 1 July 2000 therefore the provisions of Regulation (EC) No 411/96 are no longer of any relevance and should therefore be repealed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 411/96 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 334, 30.12.1995, p. 1.(2) OJ L 57, 7.3.1996, p. 12.